Citation Nr: 0410094	
Decision Date: 04/19/04    Archive Date: 04/29/04	

DOCKET NO.  03-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's disability compensation was properly reduced 
because of his incarceration for conviction of a felony.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1974 to March 
1975.

This matter arises from an August 2002 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO reduced the veteran's disability 
compensation payments from the 50 percent rate to the 10 percent 
rate effective February 1, 1998, as a result of his incarceration 
for a felony.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the case 
was forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.

2.  Effective April 1, 1976, service connection was granted for 
postoperative dislocation of the veteran's right shoulder; a 20 
percent disability rating was assigned.  Effective June 20, 1979, 
service connection was granted for bronchial asthma and a peptic 
ulcer; the evaluations for these disabilities, when coupled with 
that for the veteran's right shoulder disability resulted in a 
combined disability evaluation of 50 percent.

3.  The veteran was incarcerated following his conviction of a 
felony on December 3, 1997.  He currently remains incarcerated.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation benefits 
due to his incarceration for conviction of a felony was 
appropriate.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5313 (West 2002); 
38 C.F.R. § 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability compensation benefits 
should not have been reduced, notwithstanding his conviction and 
incarceration for commission of a felony.  He asserts that his 
receipt of disability compensation is protected by the provisions 
of 38 C.F.R. § 3.951(b) (2003) because his disability rating has 
exceeded the 10 percent rate currently authorized to be paid to 
him while in prison.

Generally, any person who is incarcerated in a Federal, State, or 
local penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and who is rated 20 
percent or more for service-connected disability or disabilities, 
shall not be paid compensation in excess of the amount specified 
in 38 U.S.C.A. § 1114(a) (West 2002) (authorizing payment of 
disability compensation at the 10 percent rate), beginning on the 
61st day of incarceration.  

The full amount of disability compensation payable may be resumed 
upon his release from incarceration.  See 38 U.S.C.A. § 5313; 38 
C.F.R. § 3.665.  This is true, notwithstanding that a disability 
or disabilities continuously rated at a particular level for 20 or 
more years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to less 
than such rating except upon a showing that such rating was based 
on fraud.  See 38 C.F.R. § 3.951(b).

In the instant case, the veteran was granted a 20 percent 
disability evaluation for postoperative residuals of a dislocation 
of the right shoulder effective April 1, 1976.  Following this, 
effective June 20, 1979, he was granted service connection and a 
30 percent disability evaluation for bronchial asthma with 
bronchitis, and a 10 percent disability evaluation for peptic 
ulcer.  His combined disability evaluation has been 50 percent 
since June 20, 1979.

On June 19, 2002, VA was contacted by the Oklahoma Department of 
Corrections.  The Department was notified at that time that the 
veteran had been convicted of a felony on December 3, 1997, and 
had been incarcerated as a result.

By letter dated June 19, 2002, the RO notified the veteran that it 
proposed to reduce his disability compensation benefits to the 10 
percent rate effective February 2, 1998, because of the 
aforementioned conviction and incarceration.  On August 29, 2002, 
the RO took action to so reduce the veteran's benefits.

The veteran has not contended that he was not convicted of a 
felony on December 3, 1997.  Nor has he contended that he was not 
incarcerated as a result.  Finally, the veteran has not contended 
that his incarceration has been terminated.

In view of the foregoing, the Board finds that the RO's reduction 
of the veteran's disability compensation payments to the 10 
percent rate effective February 1, 1998, was proper.  In this 
regard, the provisions of 38 C.F.R. § 3.665 are controlling.  

Although the veteran is correct in asserting that his disability 
rating has been in effect for 20 years, and therefore is 
protected, it is important here to note that his disability rating 
remains intact.  The record reflects that the RO has not taken 
action to reduce the disability evaluations for any of the 
veteran's service-connected disabilities.  Instead, it is only the 
amount of monthly monetary benefits payable that has been 
adversely affected by the veteran's incarceration.  This is 
precisely what is contemplated by the provisions of 38 C.F.R. § 
3.665.  Given this, the Board finds no reasonable basis upon which 
to predicate a grant of the benefit sought on appeal.

In effect, the appellant has failed to state a claim for which 
relief can be granted by the Board; accordingly, his appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App.426, 430 (1994).  It 
must be remembered that the Board is bound in its in decision by 
the regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104 (c) (West 2002).

Moreover, because the law, rather than the facts in this case, is 
dispositive, neither the provisions of the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000), nor 
the provisions of 38 U.S.C.A. § 5107(b) are for application in 
this case.


ORDER

Because the reduction in the veteran's monthly disability 
compensation payments was proper, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.  If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



